 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9           EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11 TOM HYATT,                                     Case No. 1:15-cv-00955-LJO-SAB
12                Plaintiff,                      ORDER VACATING ALL PENDING
                                                  MATTERS AND DIRECTING CLERK
13         v.                                     OF COURT TO CLOSE CASE AND
                                                  REFLECT VOLUNTARY
14 EDMUND G. BROWN, JR., et al.,                  DISMISSAL PURSUANT TO RULE
                                                  41(a) OF THE FEDERAL RULES OF
15                 Defendants.                    CIVIL PROCEDURE
16                                                (ECF Nos. 26, 30, 31)
17
           Defendants filed a motion to dismiss on July 25, 2019. (ECF No. 26.) On
18
     August 30, 2019 a findings and recommendations issued recommending granting
19
     Defendants’ motion to dismiss. (ECF No. 30.) On this same date, a stipulation was
20
     filed to dismiss this action with prejudice, with the parties to bear their own costs and
21
     attorney fees. (ECF No. 31.)
22
           In light of the stipulation of the parties, this action has been terminated, Fed.
23
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
24
     1997), and has been dismissed with prejudice and without an award of costs or
25
     attorney’s fees.
26
           Accordingly, the Clerk of the Court is HEREBY ORDERED to:
27
           1.     Vacate all pending dates and matters; and
28
 1          2.      CLOSE the file in this case and adjust the docket to reflect voluntary
 2 dismissal of this action pursuant to Rule 41(a).
 3
 4 IT IS SO ORDERED.
 5 Dated:        September 3, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
